Citation Nr: 1122246	
Decision Date: 06/08/11    Archive Date: 06/20/11

DOCKET NO.  05-26 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to service-connected irritable bowel syndrome (IBS).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from June 1982 to January 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  Jurisdiction over the claims file is currently held by the RO in Boston, Massachusetts.

In November 2007 and September 2009, the Board remanded the case for further action by the originating agency.  The case has now returned to the Board for further appellate action.

The July 2003 rating decision on appeal only addressed whether service connection is warranted for compensation purposes.  A claim for service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet.App. 302, 306 (1993).  In a May 2006 statement, the Veteran's representative specifically noted that the Veteran was also seeking entitlement to dental treatment.  The record does not indicate whether the claim for entitlement to service connection for a dental condition for treatment purposes has been adjudicated by the RO or referred to the VA outpatient clinic for adjudication.  As the record does not establish that this claim has been addressed by the Agency of Original Jurisdiction (AOJ), it is referred to the AOJ for the appropriate action.  


FINDINGS OF FACT

1.  The Veteran's missing teeth are due to a lack of routine dental care and periodontal disease; there is no loss of substance of the maxilla or mandible due to trauma or disease.

2.  Periodontal disease is defined by statute as a disorder for which service connection may be established only for purposes of eligibility to dental treatment and not for purposes of payment of compensation.




CONCLUSION OF LAW

Service connection for the Veteran's missing teeth and periodontal disease for compensation purposes is precluded by law.  38 U.S.C.A. §§ 1131, 1712; 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In the VA benefits system, dental disabilities are treated differently from medical disabilities. Generally, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are not considered disabling conditions and, therefore, they may not be service connected except for the purpose of establishing entitlement to VA outpatient dental treatment as provided in 38 C.F.R. § 3.381(a).  In other words, in general, replaceable missing teeth and periodontal disease are not considered disabilities for purposes of VA compensation.

The exceptions to the general rule are listed under 38 C.F.R. § 4.150, Diagnostic Codes 9900 through 9916.  Specifically, under Diagnostic Code 9913, which governs ratings of 'loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity,' certain missing teeth may be compensable for disability rating purposes.  38 C.F.R. § 4.150, Diagnostic Code 9913.  Ratings for missing teeth 'apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling.'  Id.  Thus, service connection is warranted if the record establishes trauma or disease has caused a loss of substance of the body of the maxilla or mandible resulting in a loss of teeth.

The Veteran asserts that he is entitled to service connection for a dental disability which is the result of acid erosion caused by his service-connected IBS.  The Veteran has also contended that his in-service dental problems were the result of IBS.  Service treatment record document several dental problems beginning at the November 1981 enlistment examination when decay of the upper left molar was noted.  During service, the Veteran had several teeth extracted in 1983 and a post in crown placed.  At the separation examination in December 1983, the examining physician noted a history of decayed upper right teeth that had been treated with extraction.  

Post-service medical records document the presence of current missing teeth, but do not establish the presence of a disease that has caused a loss of substance of the body of the maxilla or mandible in accordance with 38 C.F.R. § 4.150.  The Veteran began dental treatment at the Brockton VA Medical Center (VAMC) in the 1980s to replace the crown issued in service.  In September 1989, his VA dental treatment was specifically characterized as not secondary to service-connected IBS.  During a July 2003 dental examination, the Veteran was missing teeth #1, 14, 16, 17, 30, and 32 and was found to have carious breakdown throughout his mouth and a failed crown.  There was no bone loss of the mandible, maxilla, or hard palate.  Upon VA examination in May 2009, a primary diagnosis of loss of teeth with periodontal disease was rendered.  In a November 2009 addendum opinion, the examiner determined that the Veteran's dentition was not affected by his service-connected IBS.  It was clear that the Veteran's teeth were heavily restored and in poor repair before he entered service, and the continued deterioration of his oral care was due to his failure to obtain routine dental care for years.  

The medical evidence of record therefore establishes that the Veteran's dental condition is not a result of his service-connected IBS.  There is also no indication that the Veteran's missing teeth are due to loss of substance of the maxilla or mandible.  In fact, the July 2003 dental examiner specifically found that the Veteran's mandible, maxilla, and hard palate were intact.  Although the Veteran was also diagnosed with periodontal disease by the May 2009 VA examiner, the law precludes service connection for periodontal disease for compensation purposes.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381.  

The Board has considered the Veteran's reports that he was told by his VA physician that his dental problems were due to IBS.  However, a lay person's account of what a medical professional purportedly said is simply too attenuated and inherently unreliable to constitute medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  Treatment records from the Brockton VAMC in 1989 also specifically note that the Veteran's dental treatment was not related to his service-connected IBS.  Furthermore, IBS is not a disease comparable to osteomyelitis that results in loss of the substance of the maxilla or mandible.  Thus, even if the record established a link between the Veteran's missing teeth and IBS, service connection would not be possible on a secondary basis.  

The regulations governing dental claims make a fundamental distinction between 'replaceable missing teeth,' see 38 C.F.R. § 3.381(a), and teeth lost as a result of loss of substance of body of maxilla or mandible due to trauma or disease such as osteomyelitis, and not loss of the alveolar process as a result of periodontal disease. See 38 C.F.R. § 4.150; Simington v. West, 11 Vet. App. 41, 44 (1998).  In this case, there is no evidence or allegation of trauma and the Veteran has never been diagnosed with a bone disease such as osteomyelitis to account for his missing teeth.  In fact, the objective evidence of record clearly establishes that the Veteran's current dental conditions are due to the absence of routine dental care and periodontal disease.  Thus, the Veteran does not have dental disorder that is eligible for service connection and the claim must be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  


Duties to Notify and Assist

The law precludes service connection for the Veteran's missing teeth and periodontal disease for compensation purposes, and the Board is not authorized to grant the benefit.  The duties to a claimant specified in 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126, are not applicable when the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 230 (2000) (claim that a Federal statute provides for payment of interest on past-due benefits), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  In this case, the outcome of the appellant's claim for service connection for compensation purposes is determined by the governing statute and regulations.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive, the claim should be denied or the appeal to the Board terminated because of the absence of legal merit or the lack of entitlement under the law).  Thus, the Board finds that no additional development or notice would assist the appellant to substantiate this claim.

Although the duties to notify and assist do not apply to the current claim, the case was previously remanded by the Board in November 2007 and September 2009 for additional development.  The Board finds that VA has complied with the remand orders of the Board.  Only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998).  D'Aries v. Peake, 22 Vet. App. 97 (2008).  In response to the Board's remands, the Veteran was provided an adequate May 2009 VA dental examination and June 2009 addendum medical opinion to determine the nature and etiology of the claimed dental disabilities.  VA also obtained the Veteran's treatment records from the Brockton VAMC dating from the 1980s.  The case was then readjudicated in an October 2010 supplemental statement of the case (SSOC).  Therefore, VA has complied with the remand orders of the Board.  


ORDER

Entitlement to service connection for a dental condition for compensation purposes, to include as secondary to service-connected IBS, is denied.  




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


